Case 1:19-cr-20104-RKA Document 46 Entered on FLSD Docket 04/03/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-20104



  UNITED STATES OF AMERICA,
               Plaintiff,
               Vs.
  RAFAEL PIMENTEL,
               Defendant,
  ____________________________/

             SUPPLEMENT TO MOTION FOR REDUCTION OF SENTENCE
                     AND/OR COMPASSIONATE RELEASE

        Defendant, RAFAEL PIMENTEL, through undersigned counsel, and pursuant to

  18 U.S.C. § 3582, hereby files the following supplement to his original motion:

        Pending before this Court is Pimentel’s request that his sentence be reduced

  and/or he be released pursuant to 18 U.S.C. § 3582 and the direction, under the First

  Step Act, that courts are no longer required to wait on the Bureau of Prisons to act. As

  this Court is aware, the United States has become the epicenter of the COVID-19

  pandemic. According to the CDC and top health officials, the disease is especially

  contagious and affects those with underlying health conditions more severely than

  others. The underlying conditions that put a person at greater risk of serious illness and

  death include heart disease and respiratory conditions. Pimentel is 51 years old. He

  suffers from arterial hypertension, ventricular tachycardia and a weakened immune

  system. Pimentel has only 14 months remaining on his sentence.
Case 1:19-cr-20104-RKA Document 46 Entered on FLSD Docket 04/03/2020 Page 2 of 2




         Confinement in close quarters such as a prison facility make someone like

  Pimentel particularly vulnerable to contracting COVID-19.

  https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.    And,   should   he

  contract it, he is statistically more likely to suffer severe disease or death.      Thus,

  Pimentel asks this Court to consider sending him home to be confined there for the

  duration of his sentence. This remedy is one that the Department of Justice suggests is

  appropriate in light of the current circumstances.




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY the foregoing was filed on April 3, 2020 using

  the CM/ECF system.



                                                     /s/Steven E. Amster
                                                     STEVEN E. AMSTER, ESQ.
